Case 9:20-cv-82032-AMC Document 9 Entered on FLSD Docket 12/23/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 9:20-CV-82032-AMC

 NELSON FERNANDEZ,

        Plaintiff,

 vs.


 ARTURO'S RESTAURANT, INC.,
 d/b/a ARTURO’S RISTORANTE
 a Florida for-profit corporation,

        Defendant.
  ___________________________________/


                           PLAINTIFF’S NOTICE OF SETTLEMENT

        Plaintiff NELSON FERNANDEZ, by and through his undersigned Counsel, hereby

 provides notice that the parties have reached a settlement and will be executing necessary

 paperwork resolving all claims and matters in the case. Accordingly, the parties respectfully request

 that the Court provide the parties twenty (20) days from the date of filing this Notice to allow the

 parties to finalize the settlement agreement and file a notice of voluntary dismissal with prejudice.

        DATED: December 23, 2020.

        Respectfully submitted,

 RODERICK V. HANNAH, ESQ., P.A.                         LAW OFFICE OF PELAYO
 Counsel for Plaintiff                                  DURAN, P.A.
 4800 N. Hiatus Road                                    Co-Counsel for Plaintiff
 Sunrise, FL 33351                                      4640 N.W. 7th Street
 T. 954/362-3800                                        Miami, FL 33126-2309
 954/362-3779 (Facsimile)                               T. 305/266-9780
 Email: rhannah@rhannahlaw.com                          305/269-8311 (Facsimile)
                                                        Email: pduran@pelayoduran.com

 By____s/ Roderick V. Hannah __                         By ___s/ Pelayo M. Duran ______
       RODERICK V. HANNAH                                     PELAYO M. DURAN
       Fla. Bar No. 435384                                    Fla. Bar No. 0146595
Case 9:20-cv-82032-AMC Document 9 Entered on FLSD Docket 12/23/2020 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 23rd day of December, 2020, a true and correct of the

 foregoing was electronically filed and served via transmission of Notice of Electronic Filing

 generated by CM/ECF on all counsel or parties of record on the Service List below:


 Kenneth M. Rehms, Esq.
 WARD DAMON POSNER PHETERSON & BLEAU
 4420 Beacon Circle
 West Palm Beach, FL 33407
 (561) 842-3000
 krehms@warddamon.com

 Attorneys for Defendant
 ARTURO’S RESTAURANT, INC.



                                             /s/ Roderick V. Hannah
                                                 Roderick V. Hannah




                                                2
